Citation Nr: 1118219	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthropathy, right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthropathy, left knee.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5. Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) for service-connected osteoarthropathy of the right and/or left knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2009, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  In October 2009, the Board remanded the issues presently on appeal for additional development.  

VA development, including VA examinations and outstanding VA treatment records, was subsequently obtained on the issues of increased ratings for right and left knee disabilities and service connection right and left shoulder disabilities.  Consequently, there has been substantial compliance with the October 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

The issue of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) for service-connected right and/or left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, from March 17, 2004, the Veteran's osteoarthropathy, right knee, has been manifested by dislocated right knee cartilage with pain, subjective feelings of "locking," and joint effusion; there is no medical evidence of compensable limitation of flexion or extension, ankylosis, or lateral instability or recurrent subluxation.

2.  Throughout the rating period on appeal, from March 17, 2004, the Veteran's osteoarthropathy, left knee, has been manifested by painful noncompensable limitation of flexion and extension; there is no medical evidence of ankylosis, lateral instability or recurrent subluxation, or dislocated semilunar cartilage with frequent periods of "locking", pain and effusion into the joint.

3.  The Veteran does not have a right shoulder disability that is attributable to service. 

4.  The Veteran does not have a left shoulder disability that is attributable to service. 


CONCLUSIONS OF LAW

1.  Effective March 17, 2004, the criteria for an evaluation of 20 percent, but no greater, for the Veteran's osteoarthropathy of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

2.  The criteria for an initial evaluation greater than 10 percent for osteoarthropathy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263 (2010).

3.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In this case, the RO furnished VCAA notice to the appellant regarding the issues on appeal in March 2004 which was prior to the August 2004 rating decision on appeal.  Therefore, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  In specific regard to the claims for higher initial ratings for right and left knee disabilities, as these claims are downstream issues from that of service connection (for which the March 2004 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8- 2003. That notwithstanding, additional VCAA letters were issued to the appellant in March 2009, May 2010 and July 2010 regarding his claims for higher initial disability ratings for right and left knee disabilities as well as for entitlement to service connection for right and left shoulder disabilities.

VA has fulfilled its duty to notify the appellant in this case. In the letters identified above, the RO informed the appellant of the evidence needed to substantiate his claims, and which party was responsible for obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the appellant to provide any evidence in the appellant's possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In this case, the Board finds that the appellant is not prejudiced by a decision at this time since he was notified of the disability rating and effective date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant including requesting pertinent medical records.  In regard to medical records, there appears to be missing and/or incomplete medical records that are pertinent to the Veteran's service connection claims for right and left shoulder disabilities.  In this regard, the Veteran testified in May 2009 that he was seen by his family doctor in 1993 for shoulder complaints.  However, he also testified that he made multiple requests to obtain these records, but to no avail.  The Veteran explained that his family doctor had developed a disease that diminished his mental capacity and that he was unable to track down the records.  There also appears to be incomplete medical records regarding bilateral rotator cuff tears that were found by arthrogram in 2004, as well as medical records regarding surgical repairs in 2005.  The only evidence of this on file are the actual private arthrogram reports from April 2004, as well as the Veteran's reports that he underwent surgical repair in April 2005.  VA attempted to obtain all pertinent VA and private records beginning in 1985 to "present", to specifically include the 1993 and 2004/2005 records.  In this regard, VA requested that the Veteran provide such records or additional information so that VA could obtain the records (See Board remand of October 2009 and RO letters dated in March 2010 and July 2010).  No additional records or information has been received to date, to include records or information pertaining to treatment in 1993 and 2004/2005.  Accordingly, the Board finds that it has met its duty to assist with respect to obtaining all identified pertinent medical records.  See 38 C.F.R. § 3.159.  

In addition, the appellant was afforded a VA examination in August 2010.  The Board finds that the examination findings were based on a thorough examination of the Veteran as well as a review of his medical history and complaints.  The examiner noted the appellant's subjective complaints and objective findings were provided with sufficient detail in which to properly evaluate the Veteran's disabilities under the pertinent diagnostic codes with respect to his claims for higher initial ratings.  Moreover, regarding the service connection claims, the examiner provided an opinions that was based on a thorough examination of the appellant, the appellant's medical history and complaints, and objective findings.  His claims file was reviewed in conjunction with the examination. Therefore, the Board finds that these VA examination report is adequate for rating purposes and new examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). Also, the appellant was provided with the opportunity to testify at a Board hearing and did testify at a Board hearing at the RO in May 2009 .

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

A.  Initial Evaluations Greater than 10 Percent for Osteoarthropathy of the Right and Left Knees

Facts

At a QTC examination in August 2004, the Veteran reported constant pain in both knees which were treated with steroid injections and physical therapy.  His functional impairment involved climbing and walking.  He denied losing any time from work.  On examination the general appearance of the Veteran's knees on the right and left sides was normal.  Range of motion on the right and left sides revealed flexion to 140 degrees and extension to 0 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The Drawer test of the right and left knees was within normal limits as was the McMurray's test.  Crepitus was noted in each knee.  Degenerative arthritic changes were noted in each knee by x-ray.  The Veteran was diagnosed as having minimal osteoarthropathy of the right and left knees with subjective factors of pain and objective factors of crepitus.  The examiner remarked that the effect of the Veteran's knee conditions on his usual occupation was difficulty with uneven terrain and with walking and climbing.  

VA outpatient orthopedic notes in September 2006 and October 2006 show that the Veteran was seen for right knee pain, catching, and instability of several months duration.  He also reported multiple falls on the right knee and catching with twisting of the knee.  He said he took Naproxen and Vicodin with some relief.  He denied changes of symptoms.  He said his knee occasionally locked up on him and his wife would have to help extend the knee.  On examination the Veteran demonstrated range of motion of 0 to 130 degrees in the right knee with marked crepitus.  There was "TTP" over the medial joint line and "ttp" undersurface of the patella.  There was catching with rotation and the knee was ligamentously stable.  X-rays of the right knee revealed right knee effusion, degenerative joint disease with possible loose bodies and symptomatic meniscal tear.  Magnetic resonance imaging (MRI) revealed right knee degenerative joint disease with chondral defects involving the patella facet and medial femoral condyle with loose bodies.  The Veteran was to be scheduled for an "AKS" for removal of loose body and possible chondroplasty with micofracture of the chondral defects.  

An October 2007 VA orthopedic telephone record shows that the Veteran still did not have medical clearance for surgery.  

A December 2007 VA examination report contains the Veteran's report of severe right knee pain and weakness when squatting and when trying to get out of a squat.  The Veteran also complained of severe stiffness and moderate instability, and he denied swelling, heat or redness.  He further complained of severe instability and giving way, severe locking, and fatigability 80 percent of the time.  He added that he had a lack of endurance.  The Veteran reported that he wore a right knee brace prescribed by VA for stability which he wears 70 percent of the time.  He denied any surgery or injury.  With respect to the left knee, the Veteran reported a slight pain that was always there.  He also reported mild weakness, severe stiffness, moderate inability and no swelling, heat or redness within the past three months.  He said there was moderate instability and giving way, moderate locking and fatigability 50 percent of the time.  He reported a lack of endurance.  The Veteran said that he worked in a foundry and found squatting difficult.  He reported that his employer had built him a special apparatus to use when getting up from a squatting position which allows him to use his arms to lift himself up.  He said they also built him a special step up apparatus so he doesn't need to take such a big step onto the foundations that he works on.  He further reported that he was given knee pads from his employer.  He indicated that he tolerated a lot of pain at work.  Regarding daily activities, the Veteran said that he was unable to jog due to his knee and ankle problems and his right knee limited his driving because of concerns operating the brake pedal.  

On examination, the right and left knees revealed flexion to 130 degrees and an extension loss of 5 degrees (extension minus 5 degrees).  The right and left knees significantly increased pain beginning at 102 degrees of flexion to 130 degrees.  The right knee was visibly larger than the left knee due to osoteoarthritic changes and the right knee joint felt stiffness.  There was no evidence of instability in either knee.  The examiner found no objective signs of fatigue, weakness, lack of endurance or incoordination.  He did find objective evidence of painful motion with wincing on knee movement.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding.  The examiner did not observe that the Veteran had any functional limitations on standing and walking.  He diagnosed the Veteran as having osteoarthritis of the right and left knees, right more severe than the left.  He also noted meniscal injury by history, clinically resolved with no swelling on examination.

VA orthopedic records in January 2008 show that due to a preoperative diagnosis of right knee degenerative joint disease, loose body, the Veteran underwent chondroplasty "MRC" and trocklea with limited synovectomy, removal of osteochondromatosis body, and debridement of post horn "MMT".  A follow up record in February 2008 shows that the Veteran was doing well at home and wanted to return to work.  He was released for work at that time.  A March 2008 follow up record shows that the Veteran had returned to work without any problems.  

At a June 2008 VA orthopedic follow up visit, the Veteran reported recurrent right knee pain.  He also reported low back pain.  Findings in June 2008 revealed evidence of grade 3/4 arthritis of the patellofemoral joint as well as quite a bit of the medial condyle.  The lateral compartmental revealed some grade 1-2 chondromalacia.  This record shows that the Veteran declined the offer of a right knee injection at that time.  

On file is an October 2008 VA addendum note showing that the Veteran complained of increasing left knee pain and had some effusion of the left knee.  

A VA follow up orthopedic record in January 2009 shows that the Veteran was a well-established patient with osteoarthritis of each knee.  It is noted that he was an oil field worker.  The note reports that the Veteran had had his right knee scoped in January 2009 with "little relief".  It also notes that he had continual dull achy knee pain that was worse with weight bearing.  The Veteran was noted to take Tramadol and Piroxican 20mg daily as needed with some pain relief.  X-rays reportedly showed marked arthrosis, tricompartmental, bilateral knees.  MRI results revealed osteoarthritis, degenerative menisci.  On examination the Veteran ambulated well with no hip gait, no antalgia and no aid.  He had a hinged knee brace on the right knee with no effusion, no tenderness, and stable ligaments.  Range of motion was 0 to 125 degrees.  The Veteran was diagnosed as having advanced osteoarthritis of the knees following a right knee scope, right hip bursitis and lumbar stenosis.  The physician recommended a new, non-labor career field for the Veteran and advised the Veteran talk to a representative to discuss vocational rehabilitation.  

In requesting that he be reevaluated for his knee disabilities in February 2009, the Veteran reported that he had been told by his VA doctor that he needed bilateral knee replacements.  He said he was still working, but was no longer able to run the rigs because he was unable to stand too long.  He said he didn't know how much longer he could do physical labor.

In February 2009, the RO received statements from the Veteran's family and friends attesting to the Veteran's struggles with standing and walking.  They also asserted that he had fallen or had had to catch himself from falling due to his knee giving out on him.  They said that his conditions worsen as time goes by.  

At a Board hearing in May 2009, the Veteran testified that his right knee caused constant pain, gave out on him, and caused him to limp.  He said he had left knee pain due to compensating for the right knee.  He said his right knee was much worse.  He and his wife said that his knee causes driving difficulties and that he was no longer able to drive a standard shift car.  He reported locking in the right knee and denied locking in the left knee.  He said that his right knee limited his ability to squat and bend.  

In August 2010, the Veteran underwent a VA orthopedic examination where he complained that his right knee locked and was constantly swollen.  He also reported that it felt unstable and was progressively getting worse.  Examination of the knees was negative for deformity, giving way or instability, and positive for pain, stiffness and weakness.  There were no locking episodes or effusion.  The Veteran had an antalgic gait.  Findings on the right shows no clicks or snaps, no grinding, no instability and no knee abnormalities to include of the patellar or meniscus.  Right knee flexion was from 0 to 135 degrees and extension was normal to 0 degrees.  Left knee flexion was from 0 to 140 degrees and flexion was normal to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after repetition.  There was no joint ankylosis.  Bilateral knee x-rays in August 2010 were interpreted as showing moderate right knee tricompartmental degenerative changes; new suprapatellar bursal refion ossified body, joint effusion questioned and mild left knee degenerative changes.  The Veteran was noted to be employed as an oil rig derrick umlatch piping and had reportedly not lost work in the last 12 months.  He was noted to have previously worked for 10 years as a steel mill worker and an oil field worker.  The Veteran was diagnosed as having tricompartmental osteoarthrosis with medial and patellofemoral high-grade chondromalacia, stable joint, right knee; and tricompartmental osteoarthrosis with medial and petallofemoral high-grade chondromalacia, stable joint, left knee.  The examiner reported that the effects on the Veteran's occupational activities involved prolonged standing, bending and sitting.  He further reported that the effects on the Veteran's daily activities ranged from no effects to severe effects.

Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment with respect to the Veteran's right and left knee disabilities here on appeal has not varied significantly during the appeal period.

Knee disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Id. 

Diagnostic Code 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, assignment of a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  38 C.F.R. § 4.71a.

The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  

Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Ratings of 10, 20, and 30 percent, respectively, are warranted for slight, moderate, and severe recurrent subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2009).  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage. Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Discussion

The Veteran contends that his right and left knee disabilities are more severe than reflected by the current 10 percent ratings.  He is presently rated under Code 5010 for painful motion due to arthritis.  38 C.F.R. § 4.71a.  

Throughout the appeal period of the Veteran's right and left knee ranges of motion, shown by medical evidence, do not reflect limitation to a compensable degree.  In this regard, range of motion findings in each knee revealed flexion of 0 to 140 degrees in August 2004, 0 to 130 degrees in October 2006 and December 2007, and 0 to 125 degrees in January 2009.  In August 2010, right knee flexion was 0 to 135 degrees and left knee flexion was 0 to 140 degrees.  Extension was repeatedly shown to be normal, to 0 degrees, with the exception of an extension loss of 5 degrees in December 2007.   These findings simply do not warrant a compensable rating for limitation of flexion or extension under Codes 5260 or 5261, even after considering the Veteran's functional loss due to pain.  

With that said, the Board finds that with respect to the right knee, the Veteran's findings warrant an increased rating, to 20 percent, under Code 5258.  While the Veteran has repeatedly asserted pain and locking in his right knee, locking episodes were not demonstrated on examination.  However, he was shown during a VA outpatient visit in October 2006 to have catching of the right knee with rotation.  In addition, he has been found to have objective evidence of crepitus in his right knee along with loose bodies.  In January 2008, the Veteran underwent chondroplasty "MRC" and trocklea with limited synovectomy, removal of osteochondromastotis body, and debridement of post horn "MMT".  While this procedure initially appeared to improve the Veteran's right knee condition, the pain soon returned and the procedure was noted in January 2009 to have provided "little relief".   Although the examiner in August 2010 noted that there were no locking episodes or effusion, the examiner in December 2007 found that his right knee joint was larger than his left due to osteoarthritic changes.  Stiffness was also noted the right knee joint.  In addition, x-ray findings as noted in VA outpatient records in September 2006 and October 2006 revealed right knee effusion, and right knee effusion was questioned based on August 2010 right knee x-ray findings.  This symptomatology satisfies the criteria under Code 5258 for frequent episodes of "locking", pain and effusion into the joint.  

In view of the Veteran's complaints of locking and the findings noted above, the Board finds that the Veteran's symptomatology closely resembles the disability picture in Diagnostic Code 5258.  Thus, resolving all doubt in the Veteran's favor, a 20 percent rating for the Veteran's right knee disability is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, effective from March 17, 2004.  As 20 percent is the highest possible rating under Diagnostic Code 5258, a rating higher than 20 percent is not warranted.  This rating is assigned instead of the 10 percent rating which the RO previously assigned under the diagnostic code pertaining to arthritis.  

The Veteran's left knee disability does not likewise warrant a rating under Code 5258.  In this regard, while crepitus was noted in the left knee by the 2004 QTC examiner and some effusion was noted on an October 2008 VA addendum note, the Veteran's overall disability picture for the left knee does more closely approximate the criteria under Code 5258.  38 C.F.R. § 4.1.  That his, his left knee symptoms have not been found to result in frequent episodes of "locking", pain and effusion into the joint.  
In this regard, the Veteran specifically denied at the Board hearing in May 2009 that he had locking in the left knee and he has not been found to have loose bodies in the left knee.  He also reported that his right knee was much worse.  In short, the Board finds that the Veteran's left knee disability is predominantly manifested by pain which is appropriately rated under Code 5010 for painful motion.  

As is indicated above, the VA General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, the symptomatology warranting the separate ratings for pain and swelling due to arthritis and loose bodies, and instability do not overlap; thus the award of two separate ratings is not precluded.  See 38 C.F.R. § 4.14.  With this said, the Board does not find that separate ratings are warranted for the right or left knee due to instability.  The Board acknowledges the Veteran's reports as well as statements from his family and friends regarding his right knee periodically giving out on him.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also acknowledges that the Veteran has a hinged right knee brace which he asserts he wears "70 percent of the time".  

However, there is no objective evidence that the Veteran has recurrent subluxation or lateral instability of the right or left knee joints.  Rather, the medical findings repeatedly and consistently show that the Veteran has no instability in his right or left knee joints.  In this regard, findings in outpatient records in September 2006 and October 2006 show that the Veterans right knee was ligamentously stable.  Findings in December 2007 revealed no evidence of instability in either knee, and the Veteran was noted to have stable ligaments at a VA orthopedic follow up visit in January 2009.  In addition, recent findings at the August 2010 VA examination were negative for giving way or instability.  With respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Accordingly, the Board does not find that separate ratings are warranted for the right or left knee due to instability or recurrent subluxation under Code 5257.

The Board further finds that no other diagnostic code provides a basis for assignment of a higher rating for osteoarthropathy of the right and left knees at any time since the effective date of service connection.  It is neither contended nor shown that the Veteran's service-connected right and left knee disabilities involve ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  As such, evaluation under Diagnostic Code 5256, 5259, 5262, or 5263, respectively, is not warranted.

B. Service Connection for Right and Left Shoulder Disabilities

Facts

The Veteran's service treatment records do not show any treatment pertaining to his shoulders.  They include Reports of Medical History dated in March 1982 and September 1984 wherein the Veteran denied a history of painful or "trick" shoulder or elbow, and a November 1985 Report of Medical History wherein the Veteran noted a positive history of painful or "trick" shoulder or elbow.  The Veteran was found to have a normal clinical evaluation of his upper extremities at his November 1985 separation examination.  

The Veteran denied on an April 1987 United States Army Reserve Report of Medical History that he had a history of a painful or "trick" shoulder or elbow.  He was found to have a normal clinical evaluation of his upper extremities at the April 1987 physical examination.

In March 2004, the Veteran filed a claim of entitlement to service connection for various disabilities, to include the shoulders.  He said that his shoulder disabilities are the result of his paratrooper duties and having made over 60 jumps on active duty.  

On file are private right and left shoulder arthrograms in April 2004 from McKenna Health System showing complete rotator cuff tears in each shoulder.

In a Notice of Disagreement that the RO received in October 2004, the Veteran said that he spent time in service carrying anywhere from 200-250 pounds on his back and shoulders, but mostly on his shoulders, and he jumped out of "ACs" with this weight.  He added that on his exit physical he reported a history of a painful or "trick" shoulder or elbow, and that in his case he was referring to his shoulders.  

VA outpatient records in September 2005 note that the Veteran underwent bilateral rotator cuff surgery in April 2005.  

The Veteran testified before the Board in May 2009 that his shoulders hurt in service.  He said that he spent three years as an infantryman and served as a mortar man.  He said that this involved carrying the base plate for the mortar which weighed between 35 and 60 pounds in addition to all the gear and sometimes the tube.  He said that while in training it was evident that he couldn't carry what he was supposed to carry.  He said he had been sent for medical treatment at which time it was determined that his knees were weak and his shoulders were "gone at that time".  He said that following service he experienced a steady grinding in his shoulders and a pop.  He added that he started to find out about his shoulders in 1993 when he saw his family doctor, Dr. P.   

At a VA examination in August 2010, the Veteran reported that he jumped out of airplanes in service with gear.  He said that in 1984 he landed on mortar and bruised his shoulder.  He also said that in 1984 in California he landed on a rock and experienced a popping of the right shoulder.  He said he had been seen once in service for his shoulder.  He reported that postservice he was informed he had rotator cuff tear with bone spur and underwent surgery performed by Dr. Horan in New Braunfels, Texas.  His reported symptoms included weakness and an inability to lift anything above his head that was heavy.  He said he thought he may have another tear on the right side.  Shoulder x-rays revealed postoperative changes in both shoulders and no acute bony abnormalities.  The examiner noted that there were no documents on active duty that described a shoulder complaint.  He also noted that a McKenna health system arthrogram in April 2004 described a complete rotator cuff tear in the right shoulder.  The examiner opined that, "[b]ased on superiority in weight, power importance, or strength of evidence, I find no treatment for the conditions described above on active duty and no support for post service nexus."  

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

The Veteran's service treatment records do not show that he was treated for or diagnosed as having a disability of the right and/or left shoulder.  However, they do show that he reported a positive history of a "painful or 'trick' shoulder or elbow" on a November 1985 Report of Medical History.  Examination findings in November 1985 time revealed a normal clinical evaluation of the Veteran's upper extremities.  In short, the Board does not find that the evidence supports service connection for a right and/or left shoulder disability under 38 C.F.R. § 3.303(a).

Regarding establishing service connection under 38 C.F.R. § 3.303(b) based on chronic disability or continuity of symptomatology, the Veteran testified before the Board in May 2009 that he experienced grinding and popping in his shoulders ever since service and that the first time he sought postservice medical attention for this was in 1993.  He explained that at this time he saw his family doctor to try and find out about his shoulder, and that attempts to obtain these records were unsuccessful.  It is noteworthy that the Veteran did not report having shoulder problems on a 1987 Report of Medical History that he completed while serving in the United States Army Reserves.  Thus, even assuming that the Veteran received treatment for shoulder complaints in 1993, his reports of continuity of shoulder symptomatology since service are inconsistent with the 1987 Report of Medical History wherein he denied having a history of shoulder or elbow problems.  This inconsistency diminishes the credibility of the Veteran's statement regarding continuity of symptomatology.  Furthermore, there is no indication of any further shoulder problems until April 2004 at which time private right and left shoulder arthrograms revealed that the Veteran had complete rotator cuff tears in each shoulder.  These findings were made over 10 years after the Veteran's report of initial shoulder treatment in 1993, and approximately 18 years after his discharge from active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  

In light of the Veteran's denial of having a history of shoulder or elbow problems in 1987, the lapse of approximately eight years between service and his report of first receiving medical attention for his shoulders in1993, and the lapse of approximately 11 years between the reported medical treatment in 1993 and the 2004 findings of complete rotator cuff tears, the Board finds that the weight of evidence is against establishing service connection on the basis of a chronic shoulder disability in service or of continuity of symptomatology.  38 C.F.R. § 3.303(b).  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.

Moreover, with respect to establishing service connection under 38 C.F.R. § 3.303(d), the only medical nexus opinion evidence on file militates against the Veteran's claim.  See 38 C.F.R. § 3.303(d).  In this regard, the VA examiner in August 2010 concluded after noting the Veteran's medical history and complaints, examining him, and reviewing his claims file, that "based on the superiority in weight, power importance, or strength of evidence I find no treatment for the conditions described above on active duty and no support for post service nexus."  

While consideration has been given to the Veteran's own assertions that his right and left shoulder disabilities are related to service, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)(while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims of entitlement to service connection for right and left shoulder disabilities.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Effective March 17, 2004, a 20 percent rating, and no higher, for osteoarthropathy, right knee, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for osteoarthropathy, left knee, is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


REMAND

The Board finds that remand of the extraschedular aspect under 38 C.F.R. § 3.321(b)(1) of the Veteran's claim for an increased disability rating is necessary for the consideration of referral in the first instance.

Entitlement to an extra-schedular rating is "always part" of an increased rating claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate. Second, if the schedular evaluations do not contemplate the claimant's levels of disability and symptomatology and are found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, at a VA examination in December 2007, the Veteran reported that his employer had made attempts to accommodate his physical limitations at work including building a special apparatus for him to use when getting up from a squatting position, and building a special step up apparatus for him to use to prevent him from having to take such a big step onto the foundations he worked on.  He also reported that his employer gave him knee pads.  The Veteran further indicated that he tolerated a lot of pain at work.  In a subsequent statement dated in February 2009, the Veteran said that he would have liked to file for total disability based on individual unemployability due to service-connected disability, but that he was still working.  However, he went on to report work problems in that he could no longer run the oil rugs because of his inability to stand very long and that he didn't know how much longer he could perform physical labor.  On file is a January 2009 VA outpatient orthopedic record containing a physician's recommendation that the Veteran find a new, non-labor career.  

In light of the evidence above, the agency of original jurisdiction should address the extraschedular aspect of the Veteran's claim for an increased disability rating for his right and/or left knee disabilities under 38 C.F.R. § 3.321(b)(1) in the first instance based on the entire evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any information or evidence that would show his service-connected right and/or left knee disabilities present such an exceptional disability picture, such as evidence of marked interference with employment or frequent periods of hospitalization or treatment.

2.  Then, determine whether the Veteran is entitled to referral for extraschedular consideration of his service-connected right and/or left knee disabilities.  If it is determined that the Veteran is entitled to referral for extraschedular consideration, then the Veteran's case should be forwarded to the Director, Compensation and Pension Service.  If such action does not resolve the Veteran's claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the Veteran's claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


